DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al (US Pub. 20190149808 ).
               Regarding Claims 1, 20, Ng et al teaches a multi-view (MV) network bridge device (100 in Fig.1) comprising: an upstream interface (Paragraph 0128, 0145); a plurality of downstream interfaces (Paragraph 0143-0145); and a controller (170 in Fig.19; Paragraph 0127-0128) which, in operation: receives, from the upstream interface (Paragraph 0128, 0145): a specification of one or more viewing zones (Fig.19; Paragraph 0128- 0138); and a specification of one or more content streams (Paragraph 0131- 0138) (also See Fig.19; Paragraph 0127- 0156); and sends, on at least one of the plurality of downstream interfaces (Paragraph 0143-0145), at least a subset of each of the following received from 

               Regarding Claim 2, Ng et al teaches the MV network bridge device wherein each of the plurality of downstream interfaces has a lower theoretical bandwidth than the upstream interface (Paragraph 0136, 0182).  

               Regarding Claim 3, Ng et al teaches the MV network bridge device wherein the specification of one or more viewing zones is sent to each of the plurality of downstream interfaces (Paragraph 0141-0146). 

               Regarding Claim 4, Ng et al teaches the MV network bridge device wherein the upstream interface comprises one of: a High-Definition Multimedia Interface (HDMI) interface (Paragraph 0140), a DisplayPort interface (Paragraph 0140), an Ethernet interface (Paragraph 0141, 0150), or a Universal Serial Bus (USB) interface (Paragraph 0141). 

               Regarding Claims 5-7, Ng et al teaches the MV network bridge device wherein the plurality of downstream interfaces comprise Ethernet interfaces; wherein the upstream interface comprises a plurality of physical interfaces; wherein one of the plurality of physical interfaces has a lower theoretical bandwidth than a different one of the plurality of physical interfaces (Paragraph 0140-0150). 


               Regarding Claim 8, Ng et al teaches the MV network bridge device wherein the controller further, in operation: receives, from the upstream interface, a specification of a configuration; and 

               Regarding Claim 9, Ng et al teaches the MV network bridge device wherein the specification of the configuration comprises one or more of: a calibration parameter (Paragraph 0131-0133, 0205), a color palette (Paragraph 0131, 0136).

               Regarding Claim 10, Ng et al teaches the MV network bridge device wherein: the upstream interface comprises a plurality of physical interfaces; the specification of one or more viewing zones and the specification of one or more content streams are received on a first one of the plurality of physical interfaces; and the specification of the configuration is received on a second one of the plurality of physical interfaces. (Paragraph 0128, 0140-0150).

               Regarding Claim 11, Ng et al teaches the MV network bridge device wherein: the upstream interface comprises an Ethernet interface; the plurality of downstream interfaces comprise Ethernet interfaces; and the Ethernet interface of the upstream interface and the Ethernet interfaces of the plurality of downstream interfaces are controlled by a single multi-port Ethernet physical layer transceiver. (Paragraph 0140-0150).

               Regarding Claim 12, Ng et al teaches the MV network bridge device, wherein the controller further, in operation, receives display panel configuration information from one of the plurality of downstream interfaces. (Paragraph 0143-0145).

               Regarding Claim 14, Ng et al teaches the MV network bridge device wherein the controller further, in operation, stores the received display panel configuration information in a register or memory. (Fig. 19; Paragraph 0127).
               Regarding Claim 15 Ng et al teaches the MV network bridge device wherein the controller further, in operation, sends the display panel configuration information on the upstream interface. (Paragraph 0128, 0145).

               Regarding Claim 16, Ng et al teaches a multi-view (MV) system comprising: an MV network bridge device (100 in Fig.1)  including: an upstream interface (Paragraph 0128, 0145); a plurality of downstream interfaces (Paragraph 0143-0145); and a controller (170 in Fig.19; Paragraph 0127-0128) which, in operation: receives, from the upstream interface: a specification of one or more viewing zones (Fig.19; Paragraph 0128- 0138); and a specification of one or more content streams (Paragraph 0131- 0138) (also See Fig.19; Paragraph 0127- 0156); and sends, on at least one of the plurality of downstream interfaces, at least a subset of each of the following received from the upstream interface: the specification of one or more viewing zones (Paragraph 0128-0138); and the specification of one or more content streams (Paragraph 0131- 0138) (also See Fig.19; Paragraph 0127- 0156); a computer (182 in Fig.19) coupled to the upstream interface of the MV network bridge device; and a first MV display panel  
               Regarding Claim 17, Ng et al teaches the system wherein the system further comprises a second MV display panel (100 in Fig.4, Paragraph 0160) coupled to a second one of the plurality of downstream interfaces of the MV network bridge device (Paragraph 0143-0145). 

               Regarding Claim 18, Ng et al teaches the system wherein the system further comprises a second MV display panel coupled to the first MV display panel in a daisy chain. (Paragraph 0142-0147).

               Regarding Claim 19, Ng et al teaches a multi-view (MV) system comprising: a first MV network bridge device  (100 in Fig.4, Paragraph 0160)  including: a first upstream interface (Paragraph 0128, 0145); a plurality of first downstream interfaces (Paragraph 0143-0145); and a first controller  (170 in Fig.19; Paragraph 0127-0128, 0141-0149) which, in operation: receives, from the first upstream interface: a specification of one or more viewing zones (Fig.19; Paragraph 0128- 0138); and a specification of one or more content streams (Paragraph 0131- 0138) (also See Fig.19; Paragraph 0127- 0156); and sends, on at least one of the plurality of first downstream interfaces, at least a subset of each of the following received from the upstream interface: the specification of one or more viewing zones; and the specification of one or more content streams (Paragraph 0131- 0138) (also See Fig.19; Paragraph 0127- 0156); a computer  (182 in Fig.19) coupled to the first upstream interface of the first MV network bridge device; and a second MV network bridge device (100 in Fig.4, Paragraph 0160)   including: a second upstream interface; (Paragraph 0128, 0145) a plurality of second downstream interfaces (Paragraph 0143-0145); and a second controller  (170 in Fig.19; Paragraph 0127-0128, 0141-


5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622